Citation Nr: 0728488	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including essential tremor.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1974.  His discharge after only 9 months of service 
was apparently because an enlistment contract guarantee 
regarding the veteran's assignment to a particular military 
occupational specialty with a particular unit and particular 
training could not be fulfilled, and he elected separation 
from service.  

This appeal arises from March and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that his tremor is a result of a fall 
from a telephone pole in service, when he sustained a head 
injury.  The veteran's military occupational specialty in 
service was field wireman, which included training in pole 
climbing, that he completed on May 13, 1974.  

The service medical records do not include any entries 
showing any treatment, complaints or diagnoses identified as 
related to head injury.  They do show, however, that when the 
veteran prepared a Report of Medical History at the time of 
his entrance into service in February 1974, he indicated that 
he never had, nor did he currently have a head injury.  At 
the time of his separation from service in November 1974, 
however, when he prepared a Report of Medical History in 
connection with his discharge medical examination he 
indicated that he then had a history of a head injury.  
Nevertheless, there were no abnormalities noted on clinical 
evaluation, and no comment was made with respect to this 
history by the examiner.  

Post service records indicate that the veteran was diagnosed 
to have parkinsonian like syndrome in April 1977, with a 
brain CT scan showing some mild to moderate ventricular 
dilatation with no mass lesions present, and an EEG showing a 
single episode of high voltage discharge slow wave activity.  
(The actual record of these findings are not available but 
this was reported in later private records.)  After 1977, the 
veteran has been described as having tremors, which have 
worsened over the years, most notably following automobile 
accidents in 1979 and 1989.  

Given the evidence of a head injury in service, and current 
disability that apparently dates to at least 1977, it is 
appropriate to have an individual with the appropriate 
medical expertise review the record and render an opinion as 
to the etiology of the veteran's tremor.  

Likewise, the veteran has apparently been awarded Social 
Security benefits the records from which could potentially 
shed light on the issue under appeal.  Therefore, an attempt 
to obtain records relating to the award of these benefits 
should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security disability 
benefits as well as the medical records relied upon 
concerning that claim.  

2.  Thereafter, the veteran's file should be 
forwarded to a physician knowledgeable in the 
diagnosis and treatment of essential tremor for an 
opinion as to whether it is at least as likely as 
not the veteran's tremor is related to a head 
trauma in-service.  Noting the history as outlined 
above regarding the in-service records, the 1977 
diagnosis of parkinsonian like syndrome and 
contemporaneous brain CT scan and EEG results, 
together with the subsequent course of the tremor, 
it is requested the physician's report include 
discussion or comments as to whether the 
description of the 1977 brain CT scan/EEG results 
would/could have been produced by a head trauma, as 
well as whether those findings could result in 
tremors.  In any event, it is requested that a 
basis for any opinion expressed be provided, and if 
it is necessary to physically examine the veteran, 
that should be accomplished.  

If the record is not sufficient to provide a basis 
for forming an opinion, the physician is asked to 
specifically state that in the report provided.  

3.  Thereafter, the evidence should be reviewed, 
and the claims re-adjudicated.  If either remain 
denied, the veteran and his representative should 
be provided a supplemental statement of the case 
and given an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

